Case 3:18-cv-00689-TJC-JRK Document 118 Filed 07/15/21 Page 1 of 2 PageID 3620




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

                                                               CASE NO:   3:18-cv-689-J-32JRK

CARLY A. VOLP, as Personal
Representative of the Estate of
KYLE ROBERT VOLP,

       Plaintiff,
v.

ANDREW WILLIAM SASSER, as an individual,
NASSAU COUNTY SHERIFF’S OFFICE
[Bill Leeper, in his capacity as Sheriff
of Nassau County, Florida],

      Defendant.
____________________________/

                     PLAINTIFF’S DEPOSITION DESIGNATION FOR
                        ROBERT VOLP TAKEN ON JUNE 1, 2021

       Plaintiff, CARLY A. VOLP, as Personal Representative of the Estate of KYLE ROBERT

VOLP, by and through the undersigned attorney, hereby submit their Robert Volp, June 1, 2021,

trial preservation deposition designations for trial as follows:

      BEGIN                       END                OBJECTIONS             RULING
P. 5, L. 8               P. 10, L. 25
                                                                          ____ Sustained

                                                                          ____ Overruled
P. 12, L. 23             P. 13, L. 9                                      ____ Sustained

                                                                          ____ Overruled

P. 13, L. 15             P. 13, L. 18
                                                                          ____ Sustained

                                                                          ____ Overruled
Case 3:18-cv-00689-TJC-JRK Document 118 Filed 07/15/21 Page 2 of 2 PageID 3621




P. 14, L. 2            P. 15 L. 24
                                                                       ____ Sustained

                                                                       ____ Overruled
P. 20, L. 14           P. 25, L. 11
                                                                       ____ Sustained

                                                                       ____ Overruled
P. 25, L. 13           P. 26, L. 9
                                                                       ____ Sustained

                                                                       ____ Overruled

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 15, 2021, a true and correct copy of the foregoing

was electronically filed in the U.S. District Court, Middle District of Florida, Jacksonville

Division, by using the CM/ECF system which will send a notice of electronic filing to all

counsel of record.


                     s/ Nelson E. Sierra_____________________
                     MARTIN SITLER (FL Bar No.: 79075).
                     NELSON E. SIERRA (FL Bar No.: 124247)
                     RONALD E. SHOLES, P.A.
                     4981 Atlantic Boulevard
                     Jacksonville, Florida 32207
                     Ph: 904-721-7575 Fax: 904-721-7474
                     Primary Email: ronsholespa-team2-eservice@youhurtwefight.com
                     Attorneys for Plaintiff
